Citation Nr: 0521449	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-01 074	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether a March 2003 decision of the Board of Veterans' 
Appeals (Board) denying a compensable evaluation for scars of 
a shrapnel wound to the medial aspect of the right leg should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Board denied the veteran's claim for a compensable rating 
for scars of shrapnel wound to the medial aspect of the right 
leg in a March 2003 decision.  The veteran claimed that the 
March 2003 decision should be revised or reversed due to 
clear and unmistakable error.  A March 3, 2004 Board decision 
denied the veteran's claim.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to an Order dated in December 
2004, vacated the Board's March 3, 2004 decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1943 to February 1946.

2.	On November [redacted], 2004, the veteran died at a VA medical 
center.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
motion.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
motion has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of the motion or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The motion is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


